        Case 1:20-cv-00062-JB-SCY Document 81 Filed 08/06/21 Page 1 of 27


                           UNITED STATES DISTRICT COURT

                                DISTRICT OF NEW MEXICO


                                                Case No. 1:20-cv-00062-JB-SCY
WARNER BROS. ENTERTAINMENT
INC., a Delaware corporation; NEW LINE
PRODUCTIONS, INC., a Delaware
corporation; JUDY SPERA, in her
individual capacity and as the personal
representative and executrix of the Estate
of Lorraine Warren; and TONY SPERA, an
individual,


                      Plaintiffs,
v.

BEA LOYD (a.k.a. TAFFY SEALYHAM,
ALI MAZUREN, J. SMITH, and JANE
SMITH), an individual; METAGALAXTIC,
LLC, a New Mexico limited liability
company; OMNIMEDIA, LLC, a New
Mexico limited liability company; COHEN
GOLDBERG & SMITH, LLC, a New
Mexico limited liability company;
SEEKERS OF THE SUPERNATURAL,
LLC, a New Mexico limited liability
company; and Does 1-5,
                      Defendants.


            PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT
          AND SUPPORTING MEMORANDUM OF POINTS AND AUTHORITIES
         Plaintiffs Warner Bros. Entertainment Inc., New Line Productions, Inc., Judy Spera

(in her individual capacity and as the personal representative and executrix of the Estate

of Lorraine Warren) and Tony Spera respectfully move the Court for partial summary

judgment on Plaintiffs' claims for trademark infringement under the Lanham Act, 15

U.S.C. § 1114 (Count I), copyright infringement under 17 U.S.C. § 501 (Count V) and

violation of rights of publicity under Connecticut law (Count VII). See Third Amended

Complaint. (ECF No. 64).


115180384.1
        Case 1:20-cv-00062-JB-SCY Document 81 Filed 08/06/21 Page 2 of 27



                                       INTRODUCTION

         This is a case about ownership of intellectual property rights relating to the late Ed

and Lorraine Warren, a now deceased couple famous for their paranormal investigations.

The rights at issue are: (1) trademarks and rights of publicity in the Ed and Lorraine

Warren name and their professional name "Seekers of the Supernatural"; and (2)

copyrights in their recordings of their television series "Seekers of the Supernatural." The

Plaintiffs (including the Warren's daughter and sole heir) own the intellectual property

rights at issue in this case.

         Defendant Bea Loyd is an individual who attended lectures given by the Warrens

in the 1990s and was one of many fans of the Warrens. Ms. Loyd is a former paralegal

who travels the country in a caravan but has extensive experience forming hundreds of

shell companies for clients using "mail drop" addresses in the US, Canada and the UK

and experience with filing copyright and trademark applications. (Indeed, her address of

record in this case is a mail drop service in Wyoming.) Ms. Loyd apparently put her legal

skills to use beginning in around 2015 by concocting a scheme to usurp intellectual

property rights owned by the Warrens and their successors by filing trademark

applications for the ED AND LORRAINE WARREN name and their professional name

SEEKERS OF THE SUPERNATURAL in the United States and other countries and

registering copyrights in video and audio recordings and transcriptions of the Warren's

Seekers of the Supernatural television series from the 1990s. Ms. Loyd formed and used

multiple shell companies to accomplish her mission, used fictitious names for the officers

and registered agents of the companies, and conjured up fictitious individuals from whom

she allegedly acquired various rights.

         While the details of Ms. Loyd's scheme and web of deception are complex (and

will be fully revealed at trial), the trial can be simplified by resolving certain basic claims

for which there are no genuine issues of material fact at the summary judgment stage.

         First, the Plaintiffs are seeking summary judgment for trademark infringement


                                               2
115180384.1
        Case 1:20-cv-00062-JB-SCY Document 81 Filed 08/06/21 Page 3 of 27



(Count I) based on their ownership of the ED AND LORRAINE WARREN and SEEKERS

OF THE SUPERNATURAL marks and Ms. Loyd's use of the marks to create false

endorsement of her audio and video recordings and transcriptions of the Warren's works.

         Second, the Plaintiffs are seeking summary judgment on their claim for copyright

infringement (Count V) involving the "Seekers of the Supernatural" television series. Ms.

Loyd claims that she owns copyrights in the series and that she acquired the rights

through a chain of title from Ed Warren to unnamed individuals to an "Ali Mazuren" and

then to Ms. Loyd. However, as a matter of law, under 17 U.S.C. § 204, transfer of

copyrights must be in writing and signed to be valid. Ms. Loyd had not produced any

written agreements reflecting any of these alleged transfers and therefore cannot

establish that she owns the copyrights. Rather, the undisputed facts demonstrate that the

Plaintiffs own the copyrights in the Seekers of the Supernatural series and Ms. Loyd has

infringed those copyrights by copying and distributing thousands of copies of the Plaintiffs'

works.

         Third, Plaintiffs are seeking summary judgment on their claim for violation of the

Warren's rights of publicity, which the Plaintiffs own. There is no dispute that Ms. Loyd

has exploited the Warren's name to sell recordings without permission.

         Accordingly, there are no genuine issues of material fact underlying these claims

and the Court should enter summary judgment in favor of the Plaintiffs.

                               STATEMENTS OF FACTS (“SOF”)1

Background on Ed and Lorraine Warren

         1.    Ed and Lorraine Warren were paranormal investigators and authors. Ed

Warren was a United States Navy veteran of World War II who became a self-taught

demonologist. His wife, Lorraine Warren, was a clairvoyant and trance medium.

(Declaration of Judy Spera (“J. Spera Decl.”) ¶ 2.)

         2.    Beginning in the 1970s, Ed and Lorraine Warren investigated and

1Some of the statements included in this section are provided for background only and
are not material to Plaintiffs' motion, including some allegations made by Ms. Loyd.

                                              3
115180384.1
        Case 1:20-cv-00062-JB-SCY Document 81 Filed 08/06/21 Page 4 of 27



researched thousands of cases of hauntings, possessions, and other paranormal

activities around the world. The Warrens had numerous media appearances, speaking

engagements and lectures. In addition, the Warrens authored or co-authored numerous

books about the paranormal and about their work with paranormal activities. (Id. ¶ 3.)

         3.   The Warrens have long been known as "The Seekers of the

Supernatural." The Warrens began using the name in the 1970s when they toured the

lecture circuit. (Id. ¶ 4.) Examples of advertisements for the Warren's lectures are

provided below and additional examples are attached:




(J. Spera Decl., Ex. A.) The Warrens were known as the "Seekers of the Supernatural"

throughout their lives and they were each referred to as one half of the "Seekers of the

Supernatural" upon their deaths. (Id. ¶ 4, Ex. B.)

         4.   The Warren's investigations and casefiles have inspired or have been

adapted into books, a television series, and movies. The Warrens inspired the Amityville

Horror series of movies beginning in the 1970s. More recently, they inspired the hugely

successful Conjuring movie franchise, which generated more than $2 billion at the

worldwide box office. That franchise includes the movies Annabelle (2012), The

Conjuring (2013), The Conjuring 2 (2016), Annabelle: Creation (2017) and Annabelle

Comes Home (2019), with more films in production. The latest in the series, The


                                             4
115180384.1
        Case 1:20-cv-00062-JB-SCY Document 81 Filed 08/06/21 Page 5 of 27



Conjuring 3, was just released in theaters and on HBO Max on June 4, 2021. (Id. ¶ 5.)

Background on Judy and Tony Spera

         5.    Judy Spera is the Warren's sole child. She was born in 1950. (Id. ¶ 1.)

         6.    Judy Spera married Tony Spera in the late 1980s. Mr. Spera has been

intimately involved in the Warren's work and business since the 1980s, including

managing their lecture tours, moderating speaking engagements, managing public

appearances, helping the Warrens run their business relationships with others, and

working with book publishers and other vendors who wanted to use the Warren's

intellectual property. (Declaration of Tony Spera (“T. Spera Decl.”) ¶ 2.)

"Seekers of the Supernatural" Television Series

         7.    In the 1990s, the Warrens and Tony Spera created a television series,

which they titled “Seekers of the Supernatural” (“Seekers”). Much like the Warren's

lectures, the television show was a series of sit-down interviews with the Warrens about

their investigations and case files. Tony Spera moderated the show. (Id. ¶ 3.)

         8.    The Warrens and Tony Spera were involved in every aspect of the creation

of the Seekers series. They decided on the topic for each show. They planned dialogue

to discuss specific cases of interest and questions that Mr. Spera, as the moderator,

would ask the Warrens. They chose the background music, selected photographs or

videos to show during the program, arranged the setting, selected guests, and oversaw

the production and editing of the television series. They filmed the Seekers series in a

studio in Connecticut, which is where the Warrens resided. (Id. ¶ 4.)

         9.    The Seekers series appeared on public access television in the New

England area between 1997 and 2000. (Id.)

         10.   Tony Spera and the Warrens, as co-creators, own a U.S. copyright

registration for the Seekers series. (T. Spera Decl. ¶ 5 & Ex. A.)

The Death of the Warrens and Ownership of their Intellectual Property

         11.   Ed Warren died in 2006. Lorraine Warren inherited Ed Warren's assets,


                                             5
115180384.1
        Case 1:20-cv-00062-JB-SCY Document 81 Filed 08/06/21 Page 6 of 27



including his intellectual property rights. (Id. ¶ 7.)

         12.    In 2011, Lorraine Warren granted a life story option for the Warren’s case

files to New Line Productions, including exclusive rights to use their names and

likenesses in connection with their casefiles. (Id. ¶ 8 & Ex. B.)

         13.    Beginning around 2013, at age 86, Lorraine Warren's health was in

decline. Tony and Judy began taking care of her on a constant basis, including being

intimately involved with Lorraine Warren’s business affairs. (Id. ¶ 9; see also J. Spera

Decl. ¶ 7.) For instance, Judy Spera began to manage her mother’s checkbook and

handled paying all of her bills. (J. Spera Decl. ¶ 7.)

         14.    Lorraine Warren died in 2019. (T. Spera Decl. ¶ 9.)

         15.    In her will, apart from a vehicle bequeathed to Tony Spera, Lorraine

Warren bequeathed all of her assets to Judy Spera, including any property of “whatever

nature and wherever located.” (Id. ¶ 10 & Ex. C) Ms. Loyd admits that Judy Spera is the

Warren’s heir. (Declaration of Michael J. McCue ("McCue Decl."), Ex. A (Loyd's

Responses to Plaintiffs Requests for Admissions ("RFA") Nos. 94-95)).

Bea Loyd

         16.    Bea Loyd first met the Warrens in 1997 or 1998. (McCue Decl., Ex. B

(Deposition of Bea Loyd)("Loyd Tr.") at 266.)2 At the time, Ms. Loyd was living in New

York and she claims to have attended lectures held by the Warrens at that time in

Connecticut. (Id.)

Bea Loyd Claims To Own Copyrights In the Seekers series

         17.    Ms. Loyd claims she owns intellectual property rights in the Seekers series.

(See Ex. B, Loyd Tr. 71 (“What intellectual property rights do you claim that you own

relating to the Warrens? A. The ‘Seekers of the Supernatural’ series”).)

         18.    Ms. Loyd does not claim that she acquired rights in the Seekers series at

the time the series was created in the 1990s but at a later date. (Ex. B, Loyd Tr. 166


2   Unless otherwise stated, all exhibits are attached to the McCue Declaration.

                                                6
115180384.1
        Case 1:20-cv-00062-JB-SCY Document 81 Filed 08/06/21 Page 7 of 27



(admitting she did not own the copyrights originally, but claiming that she acquired the

rights later).) Indeed, Ms. Loyd did not write, produce, direct, edit, or create any episodes

of the Seekers series. (Ex. A (RFA Nos. 81-85, 87).) In fact, Ms. Loyd did not attend any

live tapings of the Warren's Seekers series. (Ex. B, Loyd Tr. 222.) Ms. Loyd's only alleged

involvement in the Seekers series is her claim that, in or around 1998-1999, Ed Warren

asked her to help get the show aired on public television in New York, which Ms. Loyd

claims she did. (Id. 82-85.)

         19.   Ms. Loyd claims that Ed Warren sold the rights to the Seekers series to

“somebody else” before Ms. Loyd allegedly acquired the rights. (Id. 86-87.) Ms. Loyd

claims that in or around 2003 or 2004, when Ed Warren was in the hospital,3 he allegedly

asked her to give a VHS copy of the show to a group of people that she met across from

Central Park in New York. (Id. 87-88; 269-70.) Ms. Loyd was not able to provide the

names of these individuals. (Id. 88-89.)

         20.   Ms. Loyd claims the rights in the Seekers series were eventually transferred

from those unidentified individuals to a person named “Ali Mazuren.” (Id. 89.) When

counsel asked Ms. Loyd how Ali Mazuren allegedly acquired the rights in the Seekers

series, Ms. Loyd said that she did not know and she referred Plaintiffs' counsel to Tony

Spera. (Id. 282-83.) Mr. Spera, who has worked with the Warrens for decades, has never

heard of “Ali Mazuren” and denies that the Warrens sold any rights in the Seekers series

to anyone. (T. Spera Decl. ¶ 11.) Judy Spera, the Warren’s daughter, has also never

heard of this person. (J. Spera Decl. ¶ 10.)

         21.   Ms. Loyd claims that she purchased the rights to the Seekers series from

“Ali Mazuren” in or around 2016 or 2017. (Ex. B, Loyd Tr. 148-149; 283.) According to

Ms. Loyd, “Ali Mazuren” offered to sell Ms. Loyd rights in the Warren's intellectual property

by offering to sell her a “box” and Ms. Loyd claims she understood that she owns whatever


3Ed Warren suffered a stroke in 2001, after which he was hospitalized and could not
walk, talk, write or communicate. (T. Spera Decl. ¶ 12.) Ed Warren would have not been
able to speak to Loyd or give her copies of any VHS tape. (Id.)

                                               7
115180384.1
        Case 1:20-cv-00062-JB-SCY Document 81 Filed 08/06/21 Page 8 of 27



was in this “box.” (Id. 78 (“What intellectual property rights do you believe that you

acquired from Ali Mazuren, that relate to the Warrens? A. . . . whatever I got in the box

and stuff”); 90-91 (“Because when Ali gave me a box, he gave me a box of a lot of stuff,

and it was in that box”).) According to Ms. Loyd, she agreed to pay “Ali Mazuren” the

amount of $10,000 for what was inside this box. (Id. 278-279.) While Ms. Loyd claims she

made the payment in the form of a cashier’s check or money order, she has not produced

any record of this payment. (Id. 146-49.)

         22.    Ms. Loyd claims that she owns the rights in the Seekers series because one

of the copyright certificates for the Seekers series was in the box. (Id. 186-187 (“these

titles [from the Seekers series] was on a previous registration [shown to Ms. Loyd during

deposition] that came to me in a box”).)

         23.    The following is an illustration of what Ms. Loyd claims is her chain of title

for her acquisition of copyrights in the Seekers series:




(Id. 89-90, 148-149.)

         24.    Ms. Loyd has not produced any written agreements demonstrating any of

the alleged transfers of copyrights illustrated above from Ed Warren to unknown

individuals to "Ali Mazuren" and then to Ms. Loyd. (Id. 80; 220 (“[Y]ou have not been able

to put your hands on any written agreement between you and Ali Mazuren? A. At the

present time, I have not been able to locate that agreement”); McCue Decl., Ex. C (Supp.

Resp. to Interrog. No. 14 (“Defendant was unable to locate a written contract between Ali

Mazuren and herself relating to the acquisition of rights to the Warrens intellectual

property”).).

         25.    Ms. Loyd also has not produced any documents or evidence of any


                                               8
115180384.1
        Case 1:20-cv-00062-JB-SCY Document 81 Filed 08/06/21 Page 9 of 27



communications with “Ali Mazuren.” (McCue Decl., Ex. A (RFA No. 121)). Nor does Ms.

Loyd have any contact information for “Ali Mazuren.” (Ex. B, Loyd Tr. 280-281; Ex. A (RFA

nos. 123-126).)

         26.   When asked for details regarding her transaction with “Ali Mazuren,” Ms.

Loyd claimed she met with about six individuals (none of whom were “Ali Mazuren”) “in

Delaware somewhere” and she handed them the money and they handed her the “box.”

(Ex. B, Loyd Tr. 148-51.) When asked for the names of the people Ms. Loyd met in

Delaware, she claimed she could not recall. (Id.) When asked the current location of the

box, Ms. Loyd claimed it was in someone else’s storage locker, but Ms. Loyd could not

remember where it was stored. (Id. 91.)

         27.   When asked how Ms. Loyd could be sure that “Ali Mazuren” owned the

rights to the Warren's intellectual property she claimed to be buying, Ms. Loyd claimed

she had someone perform a “clearance.” (Id. 279-80.) When asked for the name of the

individual who did the “clearance,” Ms. Loyd claimed she did not recall. (Id. 280.) When

Plaintiffs' counsel pointed out that some of the rights Ms. Loyd claims to have purchased

from “Ali Mazuren” did not identify “Ali Mazuren” as the owner on public records, Ms. Loyd

claimed that she never asked and “I just trust[ed] the people who were handling things

for Ali.” (Id. 150.) Again, Ms. Loyd did not recall the names of those people. (Id. 149-51.)

Bea Loyd’s Use of the "Seekers of the Supernatural" Trademark

         28.   After she allegedly purchased the rights to the Seekers series from “Ali

Mazuren” in 2016 or 2017, Ms. Loyd claims that she took over the online ecommerce

accounts that she alleges were used by "Ali Mazuren" to sell copies of audio recordings

of the Seekers series. (Ex. C (Supp. Resp. to Interrog. No. 10; see also Ex. A (RFA No.

107); Ex. B (Loyd Tr. 296-297 (“you do sell DVD entitled "Seekers of the Supernatural" -

- A. I think so … They've already been there, so I left what was there, there”); 298 (“you

took over whatever sales channels Ali Mazuren was using? A. Yes. But I don’t have log-

in”); 299 (“where have you been selling any works relating to the Warrens or 'Seekers of


                                             9
115180384.1
        Case 1:20-cv-00062-JB-SCY Document 81 Filed 08/06/21 Page 10 of 27



the Supernatural' since you acquired the rights? A. Well, I left what was up….”), 300 (“I

control those accounts”).)

         29.   Ms. Loyd admits that she sold copies of the Seekers series in the form of

downloadable media, paperback books, recordings, MP3s, and scripts of the recordings.

(Ex. A (RFA Nos. 360-364.) Between 2017 to 2020, Ms. Loyd claims to have sold around

5,400 copies of the Seekers series on websites CD Baby and Bookbaby. (Ex. C, Supp.

Resp. to Interrog. 11; see also Ex. A, RFA Nos. 368). Ms. Loyd also is selling the products

on Amazon, AppleBooks, Barnes and Noble, eBay, and iTunes, but Ms. Loyd has not

produced records of such sales. (Ex. B, Loyd Tr. 297, 299-300, 314, 366.) Ms. Loyd sold

the Seekers series products for less than $1 per copy on average. (Ex. C, Supp. Resp.

to Interrog. 11.)

         30.   There are instances of actual confusion among consumers as to the source

of the Seeker series products sold by Ms. Loyd. (McCue Decl., Ex. D) (screenshots). For

example, one person who bought a copy of the written version of the Seekers series left

a review stating that “Again I feel like [Ed] and Lorraine are wonderful at what they do. I

couldn't put this book down or any other book they have written or been a part of for that

matter.” (Id.) Similarly, another buyer, who was dissatisfied with Loyd’s product, blamed

the Warrens, claiming it was “[n]ot their best book.” (Id.)

The SEEKERS OF THE SUPERNATURAL Trademark

         31.   On March 16, 2020, Bea Loyd filed a trademark application with the United

States Patent and Trademark Office ("USPTO") for registration of the SEEKERS OF THE

SUPERNATURAL trademark for, among other things, films, movies, television,

multimedia, audio books, electronic books, e-books and articles, that related to

supernatural. (McCue Decl. Ex. E) (U.S. Trademark Application Serial No. 88835775).

         32.   In support of this application, Ms. Loyd submitted specimens showing how

she allegedly was using the SEEKERS OF THE SUPERNATURAL trademark on

products. The specimens she submitted were examples of sales of audio recordings for


                                             10
115180384.1
        Case 1:20-cv-00062-JB-SCY Document 81 Filed 08/06/21 Page 11 of 27



the Seekers series, which prominently mentioned Ed and Lorraine Warren. (McCue Decl.

Ex. F) (specimen).

         33.   The USPTO has suspended action on Loyd's application pending this

action. (McCue Decl., Ex. G.)

Bea Loyd Claims To Own The ED AND LORRAINE WARREN Trademark

         34.   On November 16, 2014, a now defunct UK company called Galaxtic Media

filed a U.S. trademark application for the ED AND LORRAINE WARREN trademark in

connection with, among other things, audio and video recordings, films and television

programs, downloadable media and a series of books involving "the field of supernatural

and paranormal.” (McCue Decl., Ex. H.)

         35.   Although the applicant was identified as “Galaxtic Media,” USPTO records

show that Ms. Loyd paid the application fee. (McCue Decl. Ex. I.)

         36.   On March 15, 2015, the USPTO informed “Galaxtic Media” that it cannot

register a mark containing the name of a living individual without their consent. (McCue

Decl., Ex J.) At the time, Ed Warren was dead, but Lorraine was still alive. (SOF ¶¶ 11,

14.)

         37.   On August 26, 2015, "Galaxtic Media" submitted a consent form allegedly

signed by Lorraine Warren to the USPTO. The consent form was undated and an

incomplete and nonsensical sentence:




(McCue Decl., Ex K.)

         38.   Neither Tony nor Judy Spera has heard of "Galaxtic Media" and neither had


                                           11
115180384.1
        Case 1:20-cv-00062-JB-SCY Document 81 Filed 08/06/21 Page 12 of 27



any knowledge of Lorraine Warren signing any kind of consent form. (T. Spera Decl. ¶

13; J. Spera Decl. ¶ 11.) To the contrary, Tony and Judy Spera knew that, in 2011,

Lorraine Warren had granted exclusive rights to use Ed and Lorraine Warren's names

and likenesses to New Line and Ms. Warren could not have granted the same rights

again. (Id.)

         39.   Erich Speckin, a handwriting expert, examined the consent form and

compared it to nine (9) other signatures from documents known to have been executed

by Lorraine Warren. (McCue Decl., Ex. L.) He found that “it is highly probable that the

signature of Lorraine Warren . . . was not signed by the same individual who signed the

known documents.” (Id. at 6.)

         40.   Ms. Loyd admits that she never saw Lorraine Warren sign the consent form.

(Ex. B., Loyd Tr. 138-139.) However, Ms. Loyd claims that, when she was contemplating

purchase rights from “Ali Mazuren” in or around 2016 or 2017, she spoke to Lorraine

Warren about whether she knew “somebody was selling valid things.” (Id. 133-137, 273)

However, when counsel asked Ms. Loyd about the details of the alleged conversation,

Ms. Loyd claimed she “cannot recall . . . the exact words”, that she did not actually provide

a copy of the consent form with the signature to Ms. Warren to confirm her signature and

that she did not discuss “Galaxtic Media” with Ms. Warren. (Id. 138.)

         41.   On February 2, 2016, relying on the alleged consent form, the USPTO

issued the registration for the ED AND LORRAINE WARREN mark to "Galaxtic Media."

(McCue Decl., Ex. M.)

         42.   Three months later, on May 19, 2016, Galaxtic Media changed its address

and name to “Metagalaxtic” with a “mail drop” address in West Vancouver, Canada, which

happens to also be an address used by Ms. Loyd. (McCue Decl., Ex. N.)

         43.   On August 18, 2017, Galaxtic Media purported to assign the registration for

the ED AND LORRAINE WARREN trademark to Ms. Loyd. (McCue Decl., Ex. O.) Both

Ms. Loyd and Galaxtic Media used the same address. (Id.)


                                             12
115180384.1
        Case 1:20-cv-00062-JB-SCY Document 81 Filed 08/06/21 Page 13 of 27



          44.    When counsel asked why Ms. Loyd was not concerned that the trademark

registration she allegedly acquired was in the name of "Galaxtic Media" and not in the

name of “Ali Mazuren” who Ms. Loyd claims was selling the rights, Ms. Loyd claimed that

she didn’t ask and “I just trust[ed] them.” (Ex. B, Loyd Tr. 149-150.) Yet, Ms. Loyd admits

that she does not know if “Ali Mazuren” was involved with "Galaxtic Media." (Id. 108.)

          45.    On or about July 15, 2019, Ms. Loyd submitted a request to change the

correspondence address for the registration to her own. The address she identified was

the same West Vancouver address as Metagalaxtic and Galaxtic Media. (McCue Decl.,

Ex. P.)

Ms. Loyd Claims To Have the Right To Exploit The Warren's Rights of Publicity

          46.    Ms. Loyd explained that she believed she had the right to use Ed and

Lorraine Warren’s names and likenesses because Ed Warren allegedly gave her

permission. (Ex. B, Loyd Tr. 318.) However, Ms. Loyd claims the last time she spoke to

Ed Warren was in 2003 or 2004 when he was in the hospital. (Id. 269-270.) Moreover,

Ms. Loyd admitted that she never spoke to Ed Warren about who owned rights to use the

Warren’s names. (Id. 270.) And Ms. Loyd admitted that Ed Warren never gave her

exclusive rights to use their name or likeness for commercial purposes. (Id. 319.)

          47.    When counsel asked Ms. Loyd to specify for what specific commercial

purposes Ed Warren granted her rights to use his name and likeness, Ms. Loyd said:

          He didn't say ["You can use my name and likeness for anything you want
          forever?"], but Ed was always giving permission. He wanted -- they wanted
          publicity, and they always say, "Do this, do that. It would be really nice if you
          can do this or that." For instance, the tapes. I would not have -- I would not
          be in possession or would have been in possession of any tapes or anything
          without Ed giving them to me and giving me permission to put it on
          Manhattan Network television.
(Id. 320.)

                                           ARGUMENT

          Summary judgment is proper where, when drawing permissible inferences in favor

of the nonmoving party, there is no genuine issue of material fact and the movant is

                                                 13
115180384.1
        Case 1:20-cv-00062-JB-SCY Document 81 Filed 08/06/21 Page 14 of 27



entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Matsushita Elec. Indus. Co.,

Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587-88 (1986). The Court’s function at this stage

is not to “weigh the evidence and determine the truth of the matter but to determine

whether there is a genuine issue for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

249-250 (1986). Rule 56 further allows this Court to enter partial summary judgment,

removing from trial one or more, but not all, of the claims alleged in the complaint. See

Fed. R. Civ. P. 56(a) (providing for “partial summary judgment”).

         Here, Plaintiffs seek partial summary judgment on their claims for trademark

infringement (Count I), copyright infringement (Count V), and violation of the rights of

publicity (Count VII).

I.       THE COURT SHOULD GRANT SUMMARY JUDGMENT FOR
         PLAINTIFFS ON THEIR TRADEMARK INFRINGEMENT CLAIM
         The Court should grant summary judgment in favor of the Plaintiffs on their claim

that Ms. Loyd infringed Plaintiffs’ rights in the ED AND LORRAINE WARREN and the

SEEKERS        OF   THE    SUPERNATURAL           trademarks   (collectively,   the   "Warren

Trademarks").

         The Lanham Act prohibits using a mark in commerce in a manner that is likely to

cause confusion, mistake or deception as to an affiliation, connection, or association with

another person. 15 U.S.C. § 1125(a) (emphasis added). The alleged unauthorized use of

a celebrity's identity is a type of false association claim that is referred to as a false

endorsement claim. Amazon Inc. v. Cannondale Inc., No. 99 N 571, 2000 WL 1800639,

at *7 (D. Colo. July 24, 2000). “Where a celebrity plaintiff asserts a false-endorsement

claim, the ‘mark’ at issue is ‘the celebrity’s persona . . . .” Id. A false endorsement claim

exists where a defendant's conduct creates a likelihood of confusion as to whether the

plaintiff is endorsing the defendant's product or service. Id.; see also J. Thomas McCarthy,

McCarthy on Trademarks and Unfair Competition ("McCarthy") § 28:15 (5th ed.) (“False

endorsement occurs when a celebrity's identity is [used in] connection with a product or

service in such a way that consumers are likely to be misled about the celebrity's

                                             14
115180384.1
        Case 1:20-cv-00062-JB-SCY Document 81 Filed 08/06/21 Page 15 of 27



sponsorship or approval of the product or service”).

         To prevail on this claim, Ms. Spera must show that she owns the Warren

Trademarks and that Ms. Loyd's use of the Warren Trademarks is likely to cause

confusion. In determining the likelihood of confusion, the Tenth Circuit considers the

following six factors: (1) the strength or weakness of the plaintiff's mark; (2) the relation

in use and manner of marketing between the goods and service which the defendant

markets and those which the plaintiff markets; (3) the degree of similarity between the

marks; (4) the defendant's intent in adopting its mark; (5) evidence of actual confusion;

and (6) the degree of care likely to be exercised by purchasers. King of the Mountain

Sports, Inc. v. Chrysler Corp., 185 F.3d 1084, 1089 (10th Cir. 1999).

         A.    MS. SPERA OWNS THE WARREN TRADEMARKS

         Here, there is no genuine dispute that Ed and Lorraine Warren owned rights in

their names, ED AND LORRAINE WARREN and SEEKERS OF THE SUPERNATURAL,

and that those rights passed to their daughter Judy Spera upon their passing.

         The Warrens used the ED AND LORRAINE WARREN mark in connection with

their lectures, tours, books and television series. The Warrens also used the SEEKERS

OF THE SUPERNATURAL mark to refer to themselves starting in the 1970s and

continuing through the 1990s in connection with the "Seekers of the Supernatural" show.

(SOF ¶¶ 3, 7.) And, upon the deaths of Ed and Lorraine Warren in 2006 and 2019,

respectively, their obituaries referred to them each as one half of the "Seekers of the

Supernatural." (SOF ¶ 3.)

         Judy Spera succeeded to the rights in the Warren Trademarks upon the Warren's

death since she was the only heir of Lorraine Warren’s estate. (SOF ¶ 15.) It is well

established that such rights do not cease upon death of a person, but rather pass to their

estate and to the heirs. See McCarthy § 28:15 (5th ed.) (“If the name or image of a well-

known person achieves trademark significance during life, then, like any trademark, it is

property that can pass in the estate after death”); see, e.g., Facenda v. N.F.L. Films, Inc.,


                                             15
115180384.1
        Case 1:20-cv-00062-JB-SCY Document 81 Filed 08/06/21 Page 16 of 27



542 F.3d 1007, 1018 (3d Cir. 2008) (“This claim is considered a trademark claim because

[plaintiff] Facenda's voice is a distinctive mark, the Estate owns the mark…”); Estate of

Presley v. Russen, 513 F. Supp. 1339 (D.N.J. 1981) (use of name of deceased performer

Elvis Presley by impersonator could lead public to believe that his estate had licensed or

sponsored such a performance); Fifty-Six Hope Road Music, Ltd. v. A.V.E.L.A., Inc., 688

F. Supp. 2d 1148, 1159 (D. Nev. 2010) (musician Bob Marley's estate successfully sued

third party for false endorsement for unauthorized use of an Marley image on apparel).

         Accordingly, Ms. Spera has established ownership of the Warren Trademarks.
         B.    LOYD'S USE OF THE WARREN TRADEMARKS
               IS LIKELY TO CAUSE CONFUSION
         “Likelihood of confusion is a question of fact, but one amenable to summary

judgment in appropriate circumstances.” Hornady Mfg. Co., Inc. v. Doubletap, Inc., 746

F.3d 995, 1001 (10th Cir. 2014). Here, all of the confusion factors favor a finding of

likelihood of confusion.

               1.     The Warren Trademarks are Strong Marks

         The   ED   AND     LORRAINE     WARREN       and    the   SEEKERS      OF    THE

SUPERNATURAL marks are strong in that the Warrens received a high level of

recognition among enthusiasts of the paranormal.

         In the context of a false endorsement claim, the “strength” of the mark at issue

concerns “the level of recognition the celebrity enjoys.” Amazon, 2000 WL 1800639, at

*8; citing, Wendt v. Host Int'l, Inc., 125 F.3d 806, 812 n.1 (9th Cir. 1997) (“In a case

involving confusion over endorsement by a celebrity plaintiff, ‘mark’ means the celebrity's

persona and the strength of the mark refers to the level of recognition the celebrity

enjoys”). Celebrity status includes fame among a selected group of individuals. See, e.g.,

Amazon, 2000 WL 1800639, at *8 (finding that while Melissa Giove “is not an instantly

recognizable celebrity, she is a celebrity among mountain bike enthusiasts”).

         The Warren Trademarks are strong given their use by Ed and Lorraine Warren for

decades in connection with their paranormal investigations and related business ventures


                                            16
115180384.1
        Case 1:20-cv-00062-JB-SCY Document 81 Filed 08/06/21 Page 17 of 27



for decades. (SOF ¶ 3.) The uses included lectures, speaking engagements, books and

a television series referring to ED AND LORRAINE WARREN and their professional

name SEEKERS OF THE SUPERNATURAL. (SOF ¶¶ 3, 8.) And now, with the

introduction of numerous world-famous and widely publicized films (SOF ¶ 4), the ED

AND LORRAINE WARREN mark in particular has received widespread recognition.

         Therefore, this factor supports a finding of confusion.

                2.     Ms. Loyd’s Products Directly Relate to the Warren's Work

         Here, Ms. Loyd has used the Warren Trademarks for products that directly relate

to the Warrens.

         When a celebrity works in a particular field, and the defendant sells products in

that field, there is sufficient relatedness to create confusion because a consumer may be

confused as to the celebrity’s endorsement for defendant’s products. Amazon, 2000 WL

1800639, at *9 (finding use of name and likeness of mountain bike celebrity in defendant’s

mountain bike ads created close product association “because it would be reasonable for

a consumer to be confused as to Ms. Giove's association with Cannondale”).

         Here, Ms. Loyd is selling audio and video recordings of Ed and Lorraine Warren

and transcriptions of the recordings (SOF ¶¶ 28-29.) Not only do these works "relate" to

the Warren's work, but these works feature the Warrens themselves. Therefore, this factor

supports a finding of confusion.

                3.     Loyd Has Used Marks Identical to the Warren Trademarks

         Here, Ms. Loyd is using the ED AND LORRAINE WARREN and SEEKERS OF

THE SUPERNATURAL marks -- the identical marks used by the Warrens. (SOF ¶¶ 28-

29, 32.) In considering the likelihood of confusion, the similarity of the marks and parties

is the “heart of [the] analysis.” King of the Mountain Sports, 185 F.3d at 1090. Therefore,

this factor supports a finding of confusion.

                4.     Ms. Loyd Intended To Associate Her Products With the Warrens

         Here, there is no doubt that Ms. Loyd intended to create an association between


                                               17
115180384.1
        Case 1:20-cv-00062-JB-SCY Document 81 Filed 08/06/21 Page 18 of 27



her uses of the Warren Trademarks for products and the Warrens, because she actually

used the Warren's names in connection with the products and the products were audio

and video recordings of the Warrens and transcriptions of the recordings.

         “Proof that a defendant chose a mark with the intent of copying plaintiff's mark,

standing alone, may justify an inference of confusing similarity." Amazon, 2000 WL

1800639, at *10; see also Beer Nuts, Inc. v. Clover Club Foods Co., 711 F.2d 934, 941

(10th Cir. 1983) (“Intent on the part of the alleged infringer to pass off its goods as the

product of another raises an inference of likelihood of confusion . . . .”).

         In the specimen Ms. Loyd submitted to the USPTO in support of her application to

register the SEEKERS OF THE SUPERNATURAL mark, she identified products that she

is selling using the mark, which included recordings that identify “Ed and Lorraine Warren”

and were recordings featuring their voices. (SOF ¶ 32.) Accordingly, this factor supports

a finding of confusion.

                5.     Actual Confusion Exists

         The best evidence of likelihood of confusion in the marketplace is actual confusion,

Packerware Corp. v. Corning Consumer Prods. Co., 895 F. Supp. 1438, 1451 (D. Kan.

1995), and here, there is evidence of actual confusion. As demonstrated by product

listings that are associated with Ms. Loyd, customers have left reviews that indicate that

they associate the products with Ed and Lorraine Warren. (SOF ¶ 30.) Accordingly, this

factor supports a finding of confusion.
                6.     The Degree of Care Is Low Because The Products Are
                       Inexpensive
         Ms. Loyd's products were inexpensive, so consumers would not exercise much

care in purchasing the products. “[B]uyers typically exercise little care in the selection of

inexpensive items that may be purchased on impulse," which increases the likelihood of

confusion. See, Sally Beauty Co. v. Beautyco, Inc., 304 F.3d 964, 975 (10th Cir. 2002).

As Ms. Loyd’s interrogatory responses demonstrate, when you divide the revenue that

Ms. Loyd generated from the sale of CDs, downloadable media, and books under the ED


                                              18
115180384.1
        Case 1:20-cv-00062-JB-SCY Document 81 Filed 08/06/21 Page 19 of 27



AND LORRAINE WARREN and SEEKERS OF THE SUPERNATURAL marks by the

number of units sold, the average price of the products was $1 per copy. (SOF ¶ 29.)

Since these products were inexpensive, this factor supports a finding of confusion.

         C.    THE ALLEGED CONSENT FORM IS A RED HERRING

         In this case, Ms. Loyd claims that she owns rights in the ED AND LORRAINE

trademark, because she claims that she acquired the rights from "Galaxtic Media" and

that "Galaxtic Media" obtained Lorraine Warren's consent to register the mark. However,

there is no genuine issue of material fact that the consent was not signed by Ms. Warren

but, even if it were, the consent was not valid.
               1.     There is no Genuine Issue of Material Fact that the Signature on
                      the Consent Form is Not Authentic
         After "Galaxtic Media" filed an application to register the ED AND LORRAINE

WARREN mark with the USPTO (an application which Loyd paid for), the USPTO

appropriately refused the application because the law prohibits obtaining a trademark

registration for a living person without their consent. (SOF ¶ 36); see 15 U.S.C. § 1052(c)

(no mark can issue that “[c]onsists of or comprises a name . . . . identifying a particular

living individual except by his written consent"). Since Lorraine Warren was living at the

time, "Galaxtic Media" had to obtain Ms. Warren's consent. "Galaxtic Media"

subsequently filed an alleged written consent with the USPTO. (SOF ¶ 37.)

         At the time that Ms. Warren allegedly signed the consent, she was in poor health

and her daughter, Judy Spera, and her son-in-law, Tony Spera, were taking care of her

and handling her business affairs. (SOF ¶ 13.) Neither Tony nor Judy Spera had ever

heard of “Galaxtic Media” nor did they see their mother execute the consent form at issue.

(SOF ¶ 38.) In addition, the consent document is not dated and is grammatically incorrect,

nonsensical and ends in an incomplete sentence. (SOF ¶ 37.) Finally, handwriting expert

Erich J. Speckin, the president of an international forensic firm specializing in handwriting

analysis for over forty years, examined the signature on the consent document and

determined it was “highly probable” that Ms. Warren did not sign the document. (SOF ¶


                                             19
115180384.1
        Case 1:20-cv-00062-JB-SCY Document 81 Filed 08/06/21 Page 20 of 27



39.) Mr. Speckin compared the signature on the consent document to nine (9) other

samples of documents known to have been signed by Ms. Warren. (Id.) Mr. Speckin found

that while the sample documents were signed by the same individual, the consent

document did not match and had formative, spatial and proportional differences that made

it “highly probable” that the signature of Lorraine Warren on the consent document was

not Ms. Warren's signature. (Id.)

         Ms. Loyd has no evidence establishing the authenticity of the signature. Ms. Loyd

admits she never actually saw Lorraine Warren sign the consent form. (SOF ¶ 40.) Ms.

Loyd’s only argument is that she spoke to Lorraine in 2016 or 2017 about the trademarks

when Ms. Loyd was contemplating buying rights from “Ali Mazuren.” (Id.) However, Ms.

Loyd admits she did not give Lorraine Warren the consent form to confirm her signature,

did not discuss “Galaxtic Media” with Lorraine, and admits that she cannot recall what

Lorraine specifically said. (Id.)

         The mere existence of a scintilla of evidence in support of the non-movant's

position is insufficient to create a dispute of fact that is “genuine.” Garrison v. Gambro,

Inc., 428 F.3d 933, 935 (10th Cir. 2005). Ms. Loyd’s vague, conclusory, self-serving, and

uncorroborated “memories” of her conversations with Lorraine are the types of evidence

that do not create a genuine issue of material fact. See, e.g., Giuffre v. Marys Lake Lodge,

LLC, Nos. 11-CV-00028-PAB-KLM, 12-cv-00377-PAB, 2012 WL 4478806, at *3 (D. Colo.

Sept. 28, 2012) (“Plaintiff relies exclusively on his own uncorroborated declarations, the

latter of which qualifies his descriptions of the expeditor position. Plaintiff's declarations

are insufficient to survive summary judgment”); Costales v. Quantum Health Res., Inc.,

No. CIV. 97-0021 BB/LCS, 1998 WL 36030842, at *12 (D.N.M. Apr. 17, 1998) (“The

descriptions of the two conversations with supervisor Lou Herrera are extremely vague,

and plaintiff has done nothing to clarify their import. On this record, plaintiff has failed to

raise an issue for the jury on any element of the retaliatory discharge cause of action”).

///


                                              20
115180384.1
        Case 1:20-cv-00062-JB-SCY Document 81 Filed 08/06/21 Page 21 of 27



                2.    Ms. Warren Did Not Have the Right to Grant Consent

         Even if Ms. Warren did sign the consent form—and the evidence establishes she

did not—there is no genuine issue of material fact that Ms. Warren did not have the right

to grant consent to "Galaxtic Media" to register the ED AND LORRAINE WARREN mark.

In 2011, Ms. Warren granted New Line Productions exclusive rights to her and her late

husband’s life story, including rights to use their names. (SOF ¶ 12.) Thus, she did not

have the rights to convey to Galaxtic Media in 2015. Accordingly, even if the alleged

consent in 2015 contained an authentic signature, it would be invalid.
II.      THE COURT SHOULD GRANT SUMMARY JUDGMENT FOR
         PLAINTIFFS ON THEIR COPYRIGHT INFRINGEMENT CLAIM
         To prove copyright infringement, Plaintiffs must prove that: (1) they own a valid

copyright, and (2) Loyd copied constituent elements of the work that are original.” La

Resolana Architects, PA v. Reno, Inc., 555 F.3d 1171, 1177 (10th Cir. 2009). Because

there is no genuine issue of material fact as to either of these elements, the Court should

also grant summary judgment in favor of Plaintiffs on their copyright infringement claim.

              A. PLAINTIFFS OWN COPYRIGHTS IN THE SEEKERS SERIES

                1.    The Speras Own a U.S. Copyright Registration and Their Claim
                      of Authorship is Supported by Undisputed Evidence
         Plaintiffs Tony and Judy Spera (as the executrix of the Warren's estate and only

heir) own a U.S. copyright registration for the Seekers series. (SOF ¶ 10.) “A plaintiff's

presentation of a certificate of registration from the U.S. Copyright Office usually

constitutes prima facie evidence of a valid copyright and of the facts stated in the

certificate.” Palladium Music, Inc. v. EatSleepMusic, Inc., 398 F.3d 1193, 1196 (10th Cir.

2005).

         Here, the copyright certificate states that the Warrens and Tony Spera were the

authors of the Seekers series, which is supported by the facts. (SOF ¶ 10.) Indeed, the

show was an extension of the Warren's decades of lectures. (SOF ¶ 7 .) The Warren's

and Mr. Spera’s involvement is on display in every episode, as Mr. Spera moderated the



                                             21
115180384.1
        Case 1:20-cv-00062-JB-SCY Document 81 Filed 08/06/21 Page 22 of 27



shows and the Warrens discussed their investigations and work. (SOF ¶ 8.) Ms. Loyd has

no personal knowledge to dispute these basic facts about the show’s creation, as she

admits she did not author the shows herself or even attend the live taping of these shows.

(SOF ¶ 18.)

               2.     Loyd Did Not Acquire Copyrights in the Seekers series

         Moreover, Ms. Loyd did not acquire copyrights in the Seekers series as she claims.

Under 17 U.S.C. § 204, "a transfer of copyright ownership . . . is not valid unless an

instrument of conveyance, or a note or memorandum of the transfer, is in writing and

signed by the owner of the rights conveyed or such owner’s duly authorized agent.”

(emphasis added). Put simply, "[t]ransfer of copyright ownership is not valid unless made

in writing signed by the owner of the rights being conveyed.” Schwasinger v. Price, 789

F. Supp. 347, 351 (D. Kan. 1992), aff'd, 978 F.2d 1268 (10th Cir. 1992). “As a federal

matter, failure to comply with Section 204(a) invalidates the agreement, without regard to

any state law or equitable principles to the contrary, without regard to whether the parties

perform under the ‘contract,’ and regardless of whether the putative transferor has agreed

orally or otherwise in a noncontract that an agreement is in force.” 2 Patry on Copyright

§ 5:106. “The writing requirement is absolute, admitting of no exception.” Id.

(emphasis added).

         Here, Ms. Loyd has produced no writing showing any transfers of copyright for the

Seeker series. (SOF ¶ 24.) Ms. Loyd’s story that she bought a “box” of items from “Ali

Mazuren” containing the physical copyright certificate is legally irrelevant. (SOF ¶ 22.)

Indeed, for Ms. Loyd to be able to claim copyrights in the Seekers series, she would need

to provide written agreements that show the entire chain of title from Ed Warren to alleged

unknown individuals to “Ali Mazuren” and then to Ms. Loyd. (SOF ¶ 23.) She has not

provided any written agreements reflecting any of these alleged transfers. (SOF ¶ 24.)

         Indeed, Ms. Loyd’s modus operandi in this case has been to make fantastical

claims to the rights of the deceased Warrens based on unverifiable claims of oral


                                             22
115180384.1
        Case 1:20-cv-00062-JB-SCY Document 81 Filed 08/06/21 Page 23 of 27



agreements, handshake deals, and transactions with individuals/companies that cannot

be identified or located. Unfortunately for Ms. Loyd’s strategy, this is exactly why Section

204 exists. Section 204 is designed to “provide protection for the author and creator of

copyrighted material against fraudulent claims of transfer.” Pamfiloff v. Giant Recs., Inc.,

794 F. Supp. 933, 937 (N.D. Cal. 1992).

         In light of the complete lack of documentation evidencing Ms. Loyd’s claim to own

copyrights in the Seekers series, she has no rights in the series. Accordingly, she has no

defense to the copying and continued sale of the copyrighted work. As such, summary

judgment is appropriate.

              B. DEFENDANT BEA LOYD ADMITTED COPYING AND DISTRIBUTION

         The Copyright Act grants the owners of the copyrights in a work the exclusive rights

to, among other things, reproduce and distribute copies the copyrighted works. See 17

U.S.C. § 106. Violation of any of the exclusive rights constitutes infringement. See 17

U.S.C. § 501(a); see also MacAlmon Music, LLC v. Maurice Sklar Ministries, Inc., No. 13-

CV-02471-PAB-CBS, 2015 WL 794328, at *4 (D. Colo. Feb. 4, 2015), report and

recommendation adopted, No. 13-CV-02471-PAB-CBS, 2015 WL 782722 (D. Colo. Feb.

24, 2015) (finding copyright infringement when party directly copied songs to sell).

         Ms. Loyd admitted in both interrogatories and her deposition that she has sold and

continues to sell recordings of the Seekers series through online retailers. (SOF ¶ 28.)

And, to date, she has provided records demonstrating sales of more than 5,000 units of

infringing products. (Id.) Accordingly, Ms. Loyd’s infringement of Plaintiffs’ copyright in the

Seekers series is undisputed.

III.     THE COURT SHOULD GRANT SUMMARY JUDGMENT
         FOR PLAINTIFFS ON THEIR RIGHT OF PUBLICITY CLAIM

         The parties agree that Connecticut law governs Plaintiffs’ right of publicity claim.

(ECF No. 27 at 3.) Right of publicity, in general, “is the inherent right of every human

being to control the commercial use of his or her identity.” J. Thomas McCarthy, Rights



                                              23
115180384.1
        Case 1:20-cv-00062-JB-SCY Document 81 Filed 08/06/21 Page 24 of 27



of Publicity and Privacy § 1:3 (2d ed). Connecticut law follows the Restatement (Second)

Torts regarding violation of the rights of publicity. Venturi v. Savitt, Inc., 191 Conn. 588,

592, 468 A.2d 933 (1983). Pursuant to the Restatement (Second), Torts § 652C: “One

who appropriates to his own use or benefit the name or likeness of another is subject to

liability to the other for invasion of his privacy.” Warren v. Connecticut Cmty. for Addiction

Recovery, Inc., No. CV095005416S, 2010 WL 4342283, at *21 (Conn. Sept. 15, 2010).
              A. PLAINTIFFS POSSESS RIGHTS OF PUBLICITY IN
                 ED AND LORRAINE’S NAME AND LIKENESS
         One’s right of publicity does not end upon death. Rather, “the overwhelming

majority rule under either statute or common law is that the right of publicity is descendible

property and has an unconditional postmortem duration.” Jim Henson Prods., Inc. v. John

T. Brady & Assocs., Inc., 867 F. Supp. 175, 190 (S.D.N.Y. 1994). Indeed, Connecticut

has recognized a common law postmortem right of publicity . . . ” 2 J. Thomas McCarthy,

Rights of Publicity and Privacy § 9:23 (2d ed) (citing Jim Henson Prods., 867 F. Supp. at

189).

         Here, Ed Warren died in 2006 and Lorraine Warren died in 2019. They only have

one child, Judy Spera. (SOF ¶ 5.) According to Lorraine Warren's will, apart from a

vehicle, she bequeathed everything of “whatever nature and wherever located” to Judy

Spera. (SOF ¶ 15.) This includes intangible rights, like her and her late-husband’s rights

of publicity. See Jim Henson Prods, 867 F. Supp. at 190 (finding postmortem rights of

publicity under Connecticut law was discernable to the heirs of Jim Henson).

         Given Judy Spera is both a Plaintiff in her individual capacity and as the executor

of her mother’s estate, she possesses and controls the rights of publicity for Ed and

Lorraine Warren in this case, subject to contractual rights granted to co-Plaintiff New Line.

(SOF ¶ 15.)4

4The Court need not resolve whether the rights of publicity being enforced here is held
by Judy Spera or New Line (through its contractual rights), as both are Plaintiffs in this
case. King Cole Partners, LP v. CD Listening Bar, Inc., No. SACV111557JSTANX, 2012
WL 13024683, at *4 (C.D. Cal. Mar. 28, 2012) (“While Defendants have succeeded at
presenting evidence that there may be multiple co-owners of the copyrights and publicity

                                             24
115180384.1
        Case 1:20-cv-00062-JB-SCY Document 81 Filed 08/06/21 Page 25 of 27


              B. DEFENDANT LOYD HAS EXPLOITED ED AND LORRAINE
                 WARREN’S NAMES FOR COMMERCIAL PURPOSES
         “The common form of invasion of privacy under the rule here stated is the

appropriation and use of the plaintiff's name or likeness to advertise the defendant's

business or product, or for some similar commercial purpose.” Restatement (Second) of

Torts § 652C (1977).

         Here, Ms. Loyd has engaged in conduct that appropriates the use of Ed and

Lorraine Warren's names for commercial purposes by selling products prominently

featuring their names and associated fame in connection with paranormal activities. (SOF

¶¶ 28-30.)
              C. DEFENDANT LOYD DID NOT HAVE PERMISSION
                 TO EXPLOIT ED AND LORRAINE WARREN’S NAMES
         During depositions, Ms. Loyd claimed that Ed Warren gave her permission to

exploit his and his wife’s name for commercial purposes. (SOF ¶ 46.) However, licenses

are governed by the scope of the permission given. McCarthy, Rights of Publicity and

Privacy § 10:18 (2d ed) (“A ‘nonexclusive license’ is merely permission to use the

licensor's identity within the area and scope defined by the license.”).

         Here, when counsel asked Ms. Loyd specifically what Ed Warren permitted Ms.

Loyd to do, Ms. Loyd could only recall that Ed Warren asked her to get the Seekers series

to play on television in New York. (SOF ¶ 47.) Ms. Loyd did not, however, state that Ed

Warren ever gave her permission to reproduce and copies of the Seekers series for

money, as she is doing now. Moreover, Ms. Loyd claims the last time she spoke to Ed

Warren was in 2003 or 2004, when Ed Warren was sick and in the hospital. (SOF ¶ 46.)

She claims she never spoke to him about who owned right to use the Warren’s names.

(Id.) Ed Warren died 2006. (SOF ¶ 11.) In 2017, fifteen years later, Ms. Loyd allegedly

bought the rights to the Seekers series from “Ali Mazuren.” (SOF ¶ 21.) Ed Warren's


rights at issue, they have not yet shown that the ownership claims of the Plaintiffs are in
conflict with the ownership claims of non-parties…If there is any dispute between the co-
owners as to their rights, that dispute is properly between the co-owners, not between a
co-owner and Defendants”).

                                            25
115180384.1
        Case 1:20-cv-00062-JB-SCY Document 81 Filed 08/06/21 Page 26 of 27



alleged request of Ms. Loyd that she get the Seekers series on television in 2003 or 2004

cannot reasonably be construed to constitute consent to use the Ed and Lorrain Warren

name to sell copies of the Seekers series 13 years later.

                                       CONCLUSION

         For the foregoing reasons, Plaintiffs request that the Court enter partial summary

judgment in favor of Plaintiffs for trademark infringement (Count I), copyright infringement

(Count V), and violation of rights of publicity (Count VII).

         Dated: August 6, 2021

                                              LEWIS ROCA
                                              ROTHGERBER CHRISTIE LLP


                                              By: /s/ Michael J. McCue
                                              Michael J. McCue, Admitted Pro Hac
                                              Meng Zhong, Admitted Pro Hac
                                              3993 Howard Hughes Pkwy, Suite 600
                                              Las Vegas, NV 89169
                                              Tel: 702-949-8224
                                              MMcCue@Lewisroca.com
                                              MZhong@Lewisroca.com

                                              Ross L. Crown
                                              201 Third Street NW, Suite 500
                                              Albuquerque, NM 87102
                                              Tel: 505-764-5402
                                              RCrown@Lewisroca.com

                                              Attorneys for Plaintiffs




                                              26
115180384.1
        Case 1:20-cv-00062-JB-SCY Document 81 Filed 08/06/21 Page 27 of 27




                              CERTIFICATE OF SERVICE

         I hereby certify that on this 6th day of August, 2021, I served a copy of the

PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT AND SUPPORTING

MEMORANDUM OF POINTS AND AUTHORITIES via electronic service to the

following:

               Bea Loyd
               30 N. Gould Street, Ste. 6540
               Sheridan, WY 82801
               E-mail: bumblebea2u@gmail.com



                                       /s/ Rebecca J. Contla
                                      An employee of Lewis Roca
                                      Rothgerber Christie LLP




                                           27
115180384.1
